Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of preliminary amendment filed on 01/02/2020 is acknowledged. Claims 4, 7-10, 15-21, and 25-26 have been amended. Thus, claims 1-26 are pending in the instant application
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/02/2020, 07/28/2020, 12/18/2020, and 03/18/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
This application is in condition for allowance except for the following formal matters: 
Drawings
Figure 17 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct 
Claim Objections
Claims 1-26 are objected to because of the following informalities:  
In claim 1, line 10, it is suggested that the limitation recites “a controller configured to control the distribution ratio” should be changed to –a controller configured to control the distribution ratio by generating a control signal--; and in claim 1, lines 7-10, it is suggested that to add the limitation --wherein the current distributor, based on the control signal from the controller, sums the first input current and the second input current at the prescribed distribution ratio to generate the output current-- after the end of the paragraph of the limitation “a controller configured to control the distribution ratio by generating a control signal” to make it clearer. 
In claim 5, it is suggested the limitation recites “a control signal” should be changed to –the control signal-- to avoid antecedence basis and associate with claim 1.
Claims 2-26 are depending on claim 1, and objected as the same reason as stated above.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-26 are allowable if the objections above are fixed.




Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                             02/11/20220